Citation Nr: 0335975	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  03-02 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for residuals of a head 
injury to include headaches.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1976.

The issue on appeal arose from a Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision in 
September 2002.  The RO, in pertinent part, denied 
entitlement to service connection for residuals of a head 
injury including headaches.  

In March 2003 the veteran provided oral testimony before a 
Decision Review Officer at the RO, a transcript of which has 
been associated with the claims file.

In November 2003 the veteran failed to report for a scheduled 
in person hearing at the Board of Veterans' Appeals in 
Washington, DC.  Accordingly, his failure to appear has been 
viewed a withdrawal of the request for such a hearing.


FINDING OF FACT

The competent and probative medical evidence of establishes 
that the veteran does not have residuals of a head injury 
including laceration scar and chronic headaches which have 
been linked to active service on any basis


CONCLUSION OF LAW

Residuals of a head injury including laceration scar and 
headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303(b)(d)(2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from July 1973 to July 
1976.  

In February 2002 the veteran first filed an original claim of 
entitlement to service connection for residuals of a head 
injury including headaches.  Copies of pictures of the 
veteran show a serviceman in an Army uniform displaying a 
large wound in the frontal area of the head.  

In an April 2002 letter the veteran claimed that in 1974, 
while stationed in Korea, he tripped on a cement stoop and 
drove his head into a nail approximately 3 inches long for 
which he received 22 stitches.  Since then he had had chronic 
headaches every day.  He noted going to a VA neurologist in 
April 2002 for an assessment.

An April 2002 VA neurological examination report shows the 
veteran's claims file was made available and reviewed by the 
medical examiner.  It was noted as pertinent history he 
claimed that due to a head injury in service, he required 
stitches in his head which in turn caused chronic headaches.

It was noted that in 1974 the veteran had accidentally 
tripped over a curb and struck his head, apparently suffering 
a laceration from a nail.  It was noted that from his 
account, he had 22 stitches.  He did not require x-rays or 
hospitalization.  The laceration healed well, but ever since 
the injury he had had almost daily headaches.  He had 
typically treated his headaches with Tylenol until recently.  

It was noted that in spite of the claimed headaches, the 
veteran had held a steady job as a prison guard until he 
recently retired in order to start his own construction 
business.  He reported a significant history of chronic 
ethanol abuse which he ascribed to his headaches.  He 
typically consumed about a pint of vodka daily.  He had been 
through two detoxification programs and admitted to having to 
undergo an additional alcohol treatment currently.  

The medical examiner noted strongly encouraging the veteran 
to enter the alcohol treatment program and advised him that 
his headaches may be related in large part to his chronic 
alcohol abuse.  

Following a review of the claims file and examination 
findings the medical examiner noted that no residual head 
laceration or neurological disability was noted on 
examination.  

Information from the National Personnel Records Center (NPRC) 
in St. Louis, Missouri, in July 2002 noted that the veteran's 
service medical records did not exist, that NPRC did not have 
them or that further search by NPRC would be futile.

An October 2002 statement from GT, a former service comrade 
refers to the veteran's head injury in 1974 requiring 21 
stitches.  

In March 2003 the veteran attended a hearing before a 
Decision Review Officer at the RO.  The hearing transcript is 
on file.  He claimed that he had residual scarring and 
headaches from the head injury in service.  

An April 2003 VA scar examination report shows that the 
examination revealed no residual scar of the scalp due to the 
laceration in service.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2003).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002). 


Analysis

Preliminary Matter: Duties to Notify & to Assist 

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West , 12 
Vet. App. 477 (1999) withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  

In Kuzma v. Principi, No. 03-7032 (Fed. Cir. August 25, 
2003), the CAFC determined that the VCAA had no retroactive 
application to claims pending on the date of the VCAA's 
enactment, November 9, 2000.  Accordingly, Karnas v. 
Derwinski  , 1 Vet. App. 308 (1991), and Holliday v. 
Principi, 14 Vet. App. 280 (2001) were overruled to the 
extent they conflict with Supreme Court and CAFC precedent.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  In the case at hand, the 
Board is satisfied that the duty to notify and the duty to 
assist have been met to the extent necessary under the new 
law.  

In a March 2002 letter, and statement of the case issued in 
November 2002 and a supplemental statement of the case issued 
in April 2003 the RO formally notified the veteran of the 
VCAA of 2000 with respect to the issue on appeal.  He was 
advised of evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and of his responsibilities if he wanted such evidence 
to be obtained by VA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The veteran has not identified any outstanding medical 
evidence of treatment for chronic residuals of a head injury 
including laceration scar and headaches from separation from 
service in July 1976 until the April 2002 VA neurological 
examination report of record.  As the CAVC has noted, the 
duty to assist in the development and adjudication of a claim 
is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996).  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
see also Olson v. Principi, 3 Vet. App. 480 (1992).

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  In particular, through issuance of the September 
2002 rating decision, November 2002 statement of the case, 
and April 2003 supplemental statement of the case, he has 
been given notice of the requirements for service connection.  
The RO also provided the veteran with the reasons his claim 
could not be granted based upon the evidence of record.

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)), 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159).  

The Board acknowledges the fact that the veteran's service 
medical records are not available, apparently through no 
fault of his own.  It appears that VA has fulfilled its 
mandate to make all possible efforts in obtaining the 
veteran's service medical records.  See Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999). 

In such a case, VA bears a heightened duty to advise the 
veteran of this problem, and of possible alternative forms of 
evidence that he may submit in support of his claim.  Smith 
v. Brown, 10 Vet. App. 44, 48 (1998) citing Layno v. Brown, 6 
Vet. App. 465, 469 (1994) and Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992). 

Alternative forms of evidence include, but are not limited 
to: VA military files, statements from service medical 
personnel, statements from service comrades, reports of 
physical examinations conducted by employers or insurers, 
post-service treatment or pharmacy records, and letters 
written or photographs taken while the veteran was in 
service. 

The evidence submitted by the veteran consists of copies of 
photographs of a serviceman claimed to be the veteran in the 
service with a head wound and a statement of a service 
comrade.  The RO afforded the veteran a VA neurology 
examination in April 2002 and a VA scar examination in April 
2003.  He attended a hearing before a hearing officer at the 
RO in early 2003.  The hearing transcript is on file.  Also, 
the veteran produced a written statement concerning the 
circumstances of the injury he claimed. 



The Board notes that VA regulations do not require 
establishment of service connection through service medical 
records; it may be established by cognizable evidence from 
other medical and lay sources.  Smith v. Derwinski, 2 Vet. 
App. 147, 148 (1992).

In sum, the RO has been afforded the opportunity to apply the 
VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein).

In this case the veteran claims that he developed a chronic 
laceration scar of the head and headaches as a result of a 
head injury in service in 1974.  His service medical records 
are unavailable for review.  The Board may not speculate as 
to what these records might or not have revealed.  
Alternative evidence submitted by the veteran consists of 
copies of photographs apparently taken while he was in 
service.  A visible large wound is noted in the frontal area.  
A statement from a service comrade shows he remembered the 
veteran requiring many stitches in the head area following an 
injury in 1974.

Importantly, the Board notes that the veteran first filed a 
claim of service connection for residuals of a head injury 
including laceration scar and headaches in 2002, more than 20 
years following separation from active duty.  He has not 
reported any outstanding records of pertinent medical 
treatment for a laceration scar of the head or headaches 
since separation.

The Board recognizes that although photographs of the veteran 
in the service show evidence of a large wound in the frontal 
area of the head and a service comrade remembers the veteran 
needed stitches for a head wound in service, the current 
examination findings show that the inservice wound healed 
without residual scars or other associated deficits.  

Moreover, the Board notes that a recent VA neurological 
examination failed to associate the veteran's complains of 
headaches to anything of service origin.  

The Board points out that lay assertions cannot constitute 
competent evidence in most instances, particularly in matters 
requiring medical nexus evidence.  See for example Savage v. 
Gober, 10 Vet. App. 488 (1997), recently clarified in Voerth 
v. West, 13 Vet. App. 117 (1999).  This would apply to the 
veteran's assertion that the service medical records showed a 
chronic disorder.  The VA examiner refuted this assertion 
based upon history with benefit of the service medical 
records.  

The Board observes that the examiner reviewed the case and 
essentially opined against a nexus to service.  The examiner 
associated the veteran's headache complaints to an 
intercurrent alcohol problem which has required ongoing 
detoxification programs.  The examiner did not identify any 
underlying chronic headache disability with nexus to a head 
injury during the veteran's remote period of service in 1974.

The Board reiterates the basic three requirements to prevail 
on a claim of entitlement to service connection.  There must 
be medical evidence of a current disability.  The veteran has 
not met this requirement.  The probative, competent medical 
evidence of record is negative for any finding of a head 
laceration scar and identifiable underlying chronic headache 
disorder with nexus to active service.

The Board must point out that the record does not include an 
opinion favorable to the claim or one that contradicts or 
leads the Board to reasonably call into question the recent 
VA examination findings against the claim.  

Also, the Board finds the VA examination findings weigh 
against any support for continuous symptomatology since 
service.  McManaway v. West, 13 Vet. App. 60 (1999).  The 
record shows an equivocal history and there is no extant 
record until the early 1990's. 

Simply put, there probative, competent medical evidence of 
record establishes that the veteran does not have residuals 
of a head injury to include headaches which have been linked 
to service on any basis.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for chronic residuals of a 
head injury including laceration scar and headaches.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to service connection for residuals of a head 
injury including laceration scar and headaches is denied. 



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



